Exhibit 10.5
 
SCHEDULE
 
to the
 
2002
 
Master Agreement
 
dated as of July 20, 2010
 
between
 
HSBC BANK USA, NATIONAL ASSOCIATION (“Party A”)
 
and
 
CINEDIGM DIGITAL FUNDING I LLC (“Party B”)
 
Part 1
 
Termination Provisions
 
In this Agreement:
 
(a)
“Specified Entity” means in relation to Party A for the purpose of:

 
 
Section 5(a)(v),
None Specified

 
Section 5(a)(vi),
None Specified

 
Section 5(a)(vii),
None Specified

 
Section 5(b)(v),
None Specified



 
and in relation to Party B for the purpose of:



 
Section 5(a)(v),
None Specified

 
Section 5(a)(vi),
None Specified

 
Section 5(a)(vii),
None Specified

 
Section 5(b)(v),
None Specified



(b)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

 


 
29

--------------------------------------------------------------------------------

 


(c)
The “Cross Default” provisions of Section 5(a)(vi) will not apply to Party A and
will not apply to Party B.

 
(d)
The “Credit Event Upon Merger” provisions of Section 5(b)(v) will not apply to
Party A and will not apply to Party B.

 
(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will apply to Party B.

 
(f)
“Termination Currency” means United States Dollars.

 
(g)
Additional Termination Events.  Each of the following will constitute an
Additional Termination Event:

 
 
(i)
Either (x) Party A has assigned its obligations hereunder to General Electric
Capital Corporation (“GE Capital”), or (y) Party A receives a written request
from GE Capital to assign its rights and obligations hereunder to GE Capital
(and such Additional Termination Event will not be discharged by assignment by
Party A).  For the purposes of the foregoing Additional Termination Events the
Affected Party will be Party B.

 
 
(ii)
At any time prior to an assignment to GE Capital, the rating issued by Standard
& Poor’s Rating Services, a division of The McGraw Hill Companies, Inc. (“S&P”)
or Moody’s Investors Service, Inc. (“Moody’s”) with respect to the long-term
unsecured, unsubordinated debt securities and the short-term unsecured debt
securities (together “Debt Securities”) of Party A, or, with respect to Party B,
GE Capital (in which case the applicable party, as between Party A or Party B,
will be the Affected Party) is below “A-” and “A-1,” in the case of S&P, or is
below “A3” and “P-1”, in the case of Moody’s, or ceases to be rated by Moody’s
or S&P (a “Ratings Event”), then Party B, where Party A is the Affected Party,
or Party A, where the Party B is the Affected Party (such party, as the case may
be, the Non-Affected Party), will have the right, (A) by written notice, to
request that the Affected Party transfer all its rights and obligations under
all Affected Transactions within 30 days after the date of effectiveness of such
notice to a third party acceptable to the Non-Affected Party, the Debt
Securities of which third party are rated “AA-” and “A-1” or above in the case
of S&P and “Aa3” and “P-1” or above in the case of Moody’s, (B) to give notice
of an Early Termination Date in respect of all Affected Transactions or (C) to
take neither of the actions specified in clauses (A) and (B) of this paragraph,
in which case such failure or delay on the part of the Non-Affected Party in
exercising any of such rights) shall not operate as a waiver thereof nor
preclude any further exercise of such rights.  The Affected Party will pay all
reasonable costs (including all legal fees) incurred by the Non-Affected Party
in connection with any transfer effected pursuant to Part 1(g)(ii)(A) above.  In
the event a transfer as requested by the Non-Affected Party pursuant to clause
(A) of this paragraph has not been effected with respect to all Affected
Transactions within 30 days after the date of effectiveness of the notice
described therein, then the Non-Affected Party may, provided the Ratings Event
is still continuing, designate a day not earlier than the day such notice is
effective under this Agreement as an Early Termination Date in respect of all
Affected Transactions.

 
If one of the foregoing credit rating agencies ceases to be in the business of
rating Debt Securities and such business is not continued by a successor or
assign of such agency (the
 


 
30

--------------------------------------------------------------------------------

 


“Discontinued Agency”), Party A and Party B shall jointly (1) select a
nationally-recognized credit rating agency in substitution thereof and (2) agree
on the rating level issued by such substitute agency that is equivalent to the
ratings specified herein of the Discontinued Agency, whereupon such substitute
agency and equivalent rating shall replace the Discontinued Agency and the
rating level thereof for the purposes of this Agreement.  If at any time all of
the agencies specified herein with respect to a party have become Discontinued
Agencies and Party A and Party B have not previously agreed in good faith on at
least one agency and equivalent rating in substitution for each Discontinued
Agency and the applicable rating thereof, the Ratings Event provisions of this
Part 1(g)(ii) shall cease to apply to the parties.
 
Part 2
 
Tax Representations
 
(a)
Payer Tax Representations.  For the purpose of Section 3(e) of this Agreement,
Party A and Party B each make the following representation:

 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h)) to be made by it to the other party
under this Agreement. In making this representation, it may rely on:
 
 
(i)
the accuracy of any representations made by the other party pursuant to Section
3(f) of this Agreement;

 
 
(ii)
the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of
this Agreement and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

 
 
(iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement,

 
except that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of this Agreement by reason of material
prejudice to its legal or commercial position.
 
(b)
Payee Tax Representations.  For the purpose of Section 3(f) of this Agreement,
Party A and Party B each make the following representations, as applicable:

 
 
(i)
Party A makes the following representations:

 
It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for United States federal income tax
purposes and an “Exempt recipient” within the meaning of section
1.6049-4(c)(1)(ii) of United States Treasury Regulations.
 
 
(ii)
Party B makes the following representation:

 
It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for United States federal income tax
purposes.
 
 
 
31

--------------------------------------------------------------------------------

 
 
Part 3
 
Agreement to Deliver Documents.
 
For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:
 
(a)
Tax forms, documents or certificates to be delivered are:

 
Party required to deliver documents
 
Form/Document/Certificate
 
Date by which to be delivered
Party A
 
A correct, complete and duly executed United States Internal Revenue Service
Form W-9 (or successor thereto); provided, that in the event Party A shall have
assigned this Agreement and the Transaction(s) to GE Capital, GE Capital shall
deliver Form W-9 (or successor thereto)
 
(i) Upon execution of the Agreement, (ii) promptly upon learning that any Form
W-9(or any successor thereto) has become obsolete or incorrect and (iii) upon
reasonable request of Party B
Party B
 
A correct, complete and duly executed United States Internal Revenue Service
Form W-9 (or successor thereto)
 
(i) Upon execution of the Agreement, (ii) promptly upon learning that any Form
W-9 (or any successor thereto) has become obsolete or incorrect and (iii) upon
reasonable request of Party A

 
(b)
In addition, Party A and Party B each agree to deliver or cause to be delivered
as soon as practicable after execution of this Agreement, the following
documents which shall each be covered by the Section 3(d) representation:

 
 
(i)
A certificate of an authorized officer for such party or other writing
reasonably satisfactory to the other party evidencing the position, names and
true signatures of the person or persons authorized to sign this Agreement.

 
 
(ii)
Certified copies of documents (including any board of director approvals)
evidencing each action taken by Party B to authorize its execution of this
Agreement and the performance of its obligations hereunder.

 
 
(iii)
Upon request, annual audited financial statements from Party B prepared in
accordance with generally accepted accounting principles in the country in which
the entity to which they relate is organized.

 
 
 
32

--------------------------------------------------------------------------------

 
 
Part 4
 
Miscellaneous
 
(a)
Notices.  For the purpose of Section 12(a) of this Agreement:

 
Address for notices or communications to the parties shall be as set forth
below.  Any notices to Party B shall also be provided to GE Capital at the
address below.
 
Party A:
Address:
 
 
Attention:
 
Telephone:
 
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY  10018
Legal Department
 
212-525-8000
 
Party A:
Address:
 
 
Attention:
 
Telephone:
 
Cinedigm Digital Funding I LLC
55 Madison Avenue, Suite 300
Morristown, NJ  07960
Adam Mizel
 
646-375-3382
 
And copies to:
Address:
 
 
 
Attention:
 
Telephone:
Facsimile:
General Electric Capital Corporation
201 High Ridge Road
Stamford, CT 06840
 
Joseph Louis - Senior Analyst, Operations (IRM Program)
 
(203) 357 4000
(203) 357 6609
 
And a copy to:
Address:
 
 
 
Attention:
 
Telephone:
Facsimile:
General Electric Capital Corporation
201 High Ridge Road
Stamford, CT 06927
 
General Counsel - Treasury
 
(203) 961-5077
(203) 357-3490
 
And a copy to:
Address:
 
 
 
Attention:
 
Telephone:
Facsimile:
 
GE Corporate Financial Services
One Beacon Street, 4th Floor
Boston, MA  02108-3107
 
Thomas Corcoran
 
(617) 973-4076
(617) 378-6599

(b)
Process Agent.  For the purpose of Section 13(c) of this Agreement:

 


 
33

--------------------------------------------------------------------------------

 


 
(i)
Party A does not appoint a Process Agent.

 
 
(ii)
Party B does not appoint a Process Agent.

 
(c)
Offices.  The provisions of Section 10(a) of this Agreement shall apply to this
Agreement.

 
(d)
Multibranch Party.

 
For the purpose of Section 10(b) of this Agreement:
 
 
(i)
Party A is not a Multibranch Party.

 
 
(ii)
Party B is not a Multibranch Party.

 
(e)
Calculation Agent.  The Calculation Agent shall be Party A.

 
(f)
Credit Support Document.  Details of any Credit Support Document:

 
 
(i)
With respect to Party A, Not Applicable.

 
 
(ii)
With respect to Party B, the Master Assignment Agreement between GE Capital and
Party A.

 
(g)
Credit Support Providers.

 
 
(i)
With respect to Party A, Not Applicable

 
 
(ii)
With respect to Party B, GE Capital.

 
(h)
Governing Law.  This Agreement and each Confirmation will be governed by and
construed in accordance with the laws of the State of New York, without
reference to choice of law doctrine.

 
(i)
Netting of Payments.  “Multiple Transaction Payment Netting” will apply for the
purpose of Section 2(c) of this Agreement to all Transactions (in each case
starting from the date of this Agreement).

 
(j)
“Affiliate” will have the meaning specified in Section 14 of this Agreement.

 
(k)
Absence of Litigation.  For the purpose of Section 3(c).

 
“Specified Entity” means in relation to Party A:  none specified.
 
“Specified Entity” means in relation to Party B:  none specified.
 
(l)
No Agency.  The provisions of Section 3(g) will apply.

 
(m)
Additional Representations.  Additional Representations will apply. For the
purpose of Section 3 of this Agreement, each of the following will constitute an
Additional Representation:

 
 
(i)
Relationship Between Parties.  Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between

 
 
 
34

--------------------------------------------------------------------------------

 
 
 
 
 
the parties that expressly imposes affirmative obligations to the contrary for
that Transaction):

 
 
 
(A)
Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of the
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction.  No confirmation (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 
 
(B)
Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction, including the potential incurrence of breakage costs in the event
of a voluntary early termination of that Transaction.  It is also capable of
assuming, and assumes, the financial and other risks of that Transaction.

 
 
(C)
Status of Parties.  The other party is not acting as a fiduciary for or an
advisor to it in respect of the Transaction.

 
 
(ii)
Eligible Contract Participant. Each party represents to the other party on the
date on which it enters into a Transaction that it is an “eligible contract
participant” as defined in Section 1a(12) of the U.S. Commodity Exchange Act.

 
 
(iii)
Party B Additional Representation.  Party B represents on the date on which it
enters into a Transaction that it is entering into the Transaction for the
purposes of managing its borrowings or investments, hedging its underlying
assets or liabilities or in connection with its business and not for purposes of
speculation.

 
(n)
Recording of Conversations.  Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, and (ii) agrees to obtain any necessary consent of, and give notice
of such recording to, its relevant personnel and (iii) agrees, to the extent
permitted by applicable law, that recordings may be submitted in evidence in any
Proceedings.

 
Part 5
 
Other Provisions
 
(a)
Waiver of right to trial by jury.

 
Each party irrevocably waives, to the fullest extent permitted by applicable
law, any right it may have to trial by jury of any claim, demand or cause of
action relating in any way to this Agreement or any Credit Support Document,
whether sounding in contract or tort or otherwise, and agrees that either party
may file a copy of this section with any court as evidence of the waiver of its
jury trial rights.
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
(b)
Section 5(a)(i) Failure to Pay or Deliver.

 
Section 5(a)(i) of this Agreement is hereby amended by the deletion of the word
“first” each time it appears therein and the replacement thereof with the word
“third”.
 
(c)
Section 5(a)(iii) Credit Support Default.

 
For the avoidance of doubt, the receipt by Party A of a written request from GE
Capital to assign its rights and obligations hereunder to GE Capital shall not,
in itself, be an Event of Default under Section 5(a)(iii) of this
Agreement.  This provision is without prejudice to Party A's right to designate
an Early Termination Date following the occurrence of an Additional Termination
Date as described in Part 1(g)(i).
 
(d)
Section 5(a)(vii) Bankruptcy.

 
Section 5(a)(vii) of this Agreement is hereby amended by the deletion of the
words “15 days” each time they appear therein and the replacement thereof with
the words “60 days”.
 
(e)
Section 5(b)(i)(1) Illegality

 
Section 5(b)(i)(1) of this Agreement is amended and restated in its entirety to
read as follows:
 
(1) for each such party (which will be the Affected Party), through each of its
Offices, including, without limitation, its head or home office or any Credit
Support Provider of such party (if such Credit Support Provider is obligated to
make payment or performance without notice in the same manner as such party) to
perform any absolute or contingent obligation to make a payment or delivery in
respect of such Transaction, to receive a payment or delivery in respect of such
Transaction or to comply with any other material provision of this Agreement
relating to such Transaction; or
 
(f)
Section 5(b)(ii)(1) Force Majeure Event

 
Section 5(b)(ii)(1) of this Agreement is amended and restated in its entirety to
read as follows:
 
(1) each such party (which will be the Affected Party), through each of its
Offices including, without limitation, its head or home office or any Credit
Support Provider of such party (if such Credit Support Provider is obligated to
make payment or performance without notice in the same manner as such party) is
prevented from performing any absolute or contingent obligation to make or
receive a payment or delivery in respect of such Transaction, or from complying
with any other material provision of this Agreement relating to such Transaction
(or would be so prevented if such payment, delivery or compliance were required
on that day), or it becomes impossible or impracticable for such party (or
Credit Support Provider, if applicable as indicated above) to so perform,
receive or comply (or it would be impossible or impracticable to so perform,
receive or comply if such payment, delivery or compliance were required on that
day); or
 
(g)
Subsection 5(e) Inability of Head or Home Office to Perform Obligations of
Branch

 
Subsection 5(e) of this Agreement shall be deleted in its entirety and shall be
of no force or effect in the Agreement.
 
 
 
36

--------------------------------------------------------------------------------

 
 
(h)
Transactions under this Agreement; Amendment.  No transaction shall be deemed a
Transaction under or governed by this Agreement without the express written
acknowledgment of GE Capital, which acknowledgment shall be set forth in the
applicable Confirmation.  In addition to the provisions of Section 9(b) and
except as provided in Part 5(i) below, no amendment, transfer or assignment of
this Agreement or any Transaction hereunder shall be effective without the prior
written acknowledgment of GE Capital.

 
(i)
Consent to Assignment.

 
Notwithstanding Section 7, Party B hereby agrees and consents to the assignment
by Party A of this Agreement and the Transaction(s) hereunder and all rights to
payment thereunder to GE Capital at any time and for any reason.  It is further
agreed that, upon such assignment, (i) Party A will relinquish all rights and
will be released from its duties and obligations under this Agreement and the
Transaction(s) hereunder and (ii) Party B and GE Capital will automatically and
without further action on the part of any party, be deemed to have entered into
an agreement and transaction containing the same terms as this Agreement and the
Transaction(s) hereunder, it being understood and agreed that such agreement and
transaction shall not reinstate any Transaction that may have terminated
hereunder.
 


 
37

--------------------------------------------------------------------------------

 


(j)
ISDA 2002 Master Agreement Protocol.

 
Section 6 and Annex 3 of the ISDA 2002 Master Agreement Protocol, as published
by ISDA on July 15, 2003, are hereby incorporated into this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Schedule on the respective
dates specified below with effect from the date specified on the first page of
this document:
 
HSBC BANK USA, NATIONAL
ASSOCIATION
 
CINEDIGM DIGITAL FUNDING I LLC
 
 
 
 
 
 
 
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 
Date:
   
Date:
 



 
 

 
 
 
38
 


 